Citation Nr: 1542156	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2013 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  The Virtual VA electronic folder contains VA treatment records dated from June 2005 to September 2014.  The documents in Virtual VA are otherwise either irrelevant or duplicative of those in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran has asserted that he was exposed to herbicide agents, including Agent Orange, during his service in Korea from 1971 to 1972.  He stated that while he was stationed at Camp Casey, his duties involved going to the Demilitarized Zone (DMZ).  See July 2015 Hearing Transcript (Tr.) at 4.  He said that once a month, his battalion went on maneuvers in the DMZ and that his unit would provide signal communications for other units.  See Tr. at 5.  He said that the maneuvers lasted five to seven days and that the five clerks in his unit would rotate going to the maneuvers.  See Tr. at 5.  He also stated that, as head clerk, he went with a major from the battalion to the DMZ to investigate a soldier accused of various crimes.  See Tr. at 6.  

The Veteran's service records indicate that his military occupation specialty was personnel specialist and that he was assigned to the Headquarters and Headquarters Company (HHC), 127th Signal Battalion, 7th Infantry Division.  

The RO denied the claims because the Veteran's unit is not on a list of units that the Department of Defense (DoD) has determined operated in the Korean DMZ during the qualifying time period (April 1968 to August 1971).  See VA's Adjudication Procedures Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H.4.b.  In this case, however, the Veteran does not contend that his unit was stationed in the DMZ, but that his duties brought him into the DMZ on several occasions.  Accordingly, the Board finds that additional development is necessary to determine whether his contentions are consistent with places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).

First, complete copies of the Veteran's service personnel records must be obtained.  Currently, the electronic folder only includes portions of these records.

Second, the AOJ should take further action to verify whether the Veteran's reported visits to the DMZ were consistent with the circumstances of his service.  This should include, but is not limited to, obtaining his unit history and morning reports for the relevant time period.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete copies of the Veteran's service personnel records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the appropriate federal facility for the purpose of obtaining such information as unit histories, morning reports, after action report, etc., for HHC, 127th Signal Battalion, 7th Infantry Division from 1971 to 1972.  All reasonable attempts should be made to obtain any identified records.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Then, take any other necessary steps to verify the Veteran's alleged herbicide exposure, in accordance with VA's Adjudication Procedures Manual.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




